SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52867 ADD-ON EXCHANGE, INC. (Name of small business issuer in its charter) DELAWARE 38-3794899 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 410 Park Avenue, 15th Floor New York, NY (Address of principal executive offices) (Zip Code) (800) 818-1385 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). x Yeso No Aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $0 Number of shares of the registrant’s common stock outstanding as of August 20, 2010 was: 1,100,000 Documents Incorporated by Reference: None. EXPLANATORY NOTE We are filing this Amendment to our Form 10-K for the year ended September 30, 2009, in response to certain comments made by the staff of the SEC.In response to such comments, we are hereby filing certain additional exhibits as required by Item 601 of Regulation S-K. ITEM 15.EXHIBITS ExhibitNo.Title of Document Certificate of Incorporation, filed as an exhibit to the registration statement on Form 10SB filed with the Commission on October 22, 2007 and incorporated herein by reference Bylaws, filed as an exhibit to the registration statement on Form 10SB filed with the Commission on October 22, 2007 and incorporated herein by reference Certificate of Amendment of Certificate of Incorporation, filed as an exhibit to the quarterly report on Form 10-Q filed with the Commission on May 12, 2009 and incorporated herein by reference Certificate of Amendment of Certificate of Incorporation, filed as an exhibit to the current report on Form 8-K filed with the Commission on June 10, 2010 and incorporated herein by reference Rule 13a-14(a)/ 15d-14(a) Certification of Chief Executive Officer Rule 13a-14(a)/ 15d-14(a) Certification of Chief Financial Officer Section 1350 Certification of Chief Executive Officer Section 1350 Certification ofChief Financial Officer SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, there unto duly authorized. Add-on Exchange, Inc. August 20, 2010 By: /s/ John Rafuse Name: John Rafuse Title:Chief Executive Officer
